State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 29, 2015                    D-11-15
___________________________________

In the Matter of MARK C.
   GUGINO, a Suspended
   Attorney.

COMMITTEE ON PROFESSIONAL                    MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

MARK C. GUGINO,
                     Respondent.

(Attorney Registration No. 2834539)
___________________________________


Calendar Date:    September 5, 2014

Before:   Lahtinen, J.P., Garry, Lynch and Devine, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Jevon L. Garrett of counsel), for petitioner.

     Mark C. Gugino, Spencer, respondent pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1997.
He maintained an office for the practice of law in the Village of
Spencer, Tompkins County.

      By decision decided and entered April 7, 2011, respondent
was suspended by this Court for a period of one year (Matter of
Gugino, 83 AD3d 1200 [2011]). He now moves for reinstatement.
Petitioner advises that it does not oppose the motion.
                              -2-                  D-11-15

      Our examination of the papers submitted on the application
indicates that respondent has complied with the provisions of the
order of suspension issued by this Court and with the Court's
rules regarding the conduct of suspended attorneys (see Rules of
App Div, 3d Dept [22 NYCRR] § 806.9). We are also satisfied that
respondent has complied with the requirements of this Court's
rule regarding reinstatement (see Rules of App Div, 3d Dept [22
NYCRR] § 806.12 [b]), and that he possesses the character and
general fitness to resume the practice of law.

      Accordingly, the motion is granted and respondent is
reinstated to the practice of law, effective immediately.

     Lahtinen, J.P., Garry, Lynch and Devine, JJ., concur.



      ORDERED that respondent's motion is granted; and it is
further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court